ACCEPTED
                                                                               03-15-00113-CV
                                                                                       4326234
                                                                      THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          3/2/2015 10:01:12 AM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                             No. 03-15-00113-CV

                      In the Court of Appeals 3rd COURT   FILED IN
                                                               OF APPEALS
                                                       AUSTIN, TEXAS
                   for the Third Judicial District 3/2/2015 10:01:12 AM
                                                     JEFFREY D. KYLE
                           Austin, Texas                   Clerk



                            EMC CORPORATION,
                                          Appellant,

                                        v.

  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF
 TEXAS, AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                      Appellees.

              On Appeal from the 353rd Judicial District Court,
                           Travis County, Texas


    NOTICE OF DESIGNATION OF NEW LEAD COUNSEL FOR APPELLEES


TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 6.1(c), Appellees Glenn

Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,

Attorney General of the State of Texas, give notice that Assistant Solicitor

General Rance Craft of the Office of the Attorney General will serve as lead

counsel for Appellees in this appeal.
     Please send all communications regarding this appeal to:

                       Rance Craft
                       Assistant Solicitor General
                       OFFICE OF THE ATTORNEY GENERAL
                       P.O. Box 12548 (MC 059)
                       Austin, Texas 78711-2548
                       (512) 936-2872
                       (512) 474-2697 [fax]
                       rance.craft@texasattorneygeneral.gov

     Assistant Attorney General Charles K. Eldred will continue to serve as

co-counsel for Appellees.

                                 Respectfully submitted.

KEN PAXTON                       SCOTT A. KELLER
Attorney General of Texas        Solicitor General

CHARLES E. ROY                   /s/ Rance Craft
First Assistant Attorney         RANCE CRAFT
 General                         Assistant Solicitor General
                                 State Bar No. 24035655
JAMES E. DAVIS
Deputy Attorney General for      /s/ Charles K. Eldred
 Civil Litigation                CHARLES K. ELDRED
                                 Assistant Attorney General
                                 State Bar No. 00793681

                                 OFFICE OF THE ATTORNEY GENERAL
                                 P.O. Box 12548 (MC 059)
                                 Austin, Texas 78711-2548
                                 (512) 936-2872
                                 (512) 474-2697 [fax]
                                 rance.craft@texasattorneygeneral.gov


                                    2
                       CERTIFICATE OF SERVICE

     On March 2, 2015, this Notice of Designation of New Lead Counsel for

Appellees was served by File & Serve Xpress on:

        Doug Sigel
        RYAN LAW FIRM, LLP
        100 Congress Avenue, Suite 950
        Austin, Texas 78701
        doug.sigel@ryanlawllp.com

        Lead Counsel for Appellant
        EMC Corporation


                                     /s/ Rance Craft
                                     Rance Craft




                                     3